          Case 4:19-cv-07966-JST Document 15 Filed 02/17/20 Page 1 of 11




 1   Steven L. Weinstein
     steveattorney@comcast.net
 2   P.O. Box 27414
     Oakland, Ca 94602
 3   5101 Crockett Place
     Oakland, CA 94602
 4   Telephone: (510) 336-2181
 5   [Additional counsel appearing on signature page]
 6
     Attorneys for Plaintiff ABANTE ROOTER
 7   AND PLUMBING, INC. and the alleged Class

 8
                                 UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                          OAKLAND DIVISION
11
12   ABANTE ROOTER AND PLUMBING,
13   INC., a California corporation, individually
     and on behalf of all others similarly situated,
14                                                        Case No. 4:19-cv-07966-JST
                            Plaintiff,
15                                                       FIRST AMENDED CLASS ACTION
     v.                                                  COMPLAINT
16
17   UNLOCKED BUSINESS STRATEGIES,                       JURY TRIAL DEMANDED
     INC., a New York corporation, and
18   THOMAS R. COSTA, an individual,

19                          Defendant.

20
21          Plaintiff Abante Rooter and Plumbing, Inc. (“Abante” or “Plaintiff”) brings this Class

22   Action Complaint and Demand for Jury Trial (“Complaint”) against Defendant Unlocked

23   Business Strategies, Inc. (“UBS”) and Defendant Thomas R. Costa (“Costa”) (collectively the

24   “Defendants”) to stop Defendants’ practice of placing auto-dialed calls to cellphone owners and

25   to obtain redress for all persons injured by Defendants’ conduct.

26          Plaintiff, for its Complaint, alleges as follows upon personal knowledge as to itself and its

27   own acts and experiences, and, as to all other matters, upon information and belief, including

28
           Case 4:19-cv-07966-JST Document 15 Filed 02/17/20 Page 2 of 11




 1   investigation conducted by its attorneys.

 2                                       JURISDICTION & VENUE

 3           1.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

 4   1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.,

 5   (“TCPA” or the “Act”) a federal statute. The Court also has jurisdiction under the Class Action

 6   Fairness Act, 28 U.S.C. § 1332 (“CAFA”). The alleged Class consists of over 100 persons, there

 7   is minimal diversity, and the claims of the class members, when aggregated together, exceed $5

 8   million. Further, none of the exceptions to CAFA applies.

 9           2.       This Court has personal jurisdiction over Defendant UBS and Defendant Costa

10   because, on information and belief, Defendants have solicited and entered into business contracts

11   in this District, and they made the calls at issue in this case and directed such calls to cellphone

12   owners in this District.

13           3.       Venue is proper pursuant to 28 U.S.C. § 1391(b) because Plaintiff received the

14   unlawful calls in this District and the calls were directed to persons residing, at least in part, in

15   this District.

16                                                 PARTIES

17           4.       Plaintiff Abante is a plumbing company headquartered in Emeryville, which is

18   located in Alameda County, California.

19           5.       Defendant UBS is a corporation incorporated and existing under the laws of the

20   State of New York whose official address is 32 Crane Neck Road, East Setauket, New York,

21   11733, and whose corporate headquarters is located at 1211 Stewart Ave, Bethpage, NY 11714.

22           6.       Defendant Thomas R. Costa is a resident of the State of New York. Defendant

23   Costa is the Chief Executive Officer of Defendant UBS.

24                                COMMON FACTUAL ALLEGATIONS

25           7.       Defendant UBS is a telemarketer that targets consumers and businesses for its

26   point of sale (hereafter referred to as “POS”) and merchant processing systems, i.e., credit card

27
28
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                                        -2-
          Case 4:19-cv-07966-JST Document 15 Filed 02/17/20 Page 3 of 11




 1   scanners and other point of sale systems that businesses can use to accept credit and debit card

 2   payments.

 3          8.      On information and belief, Defendant Costa, at all times relevant to this

 4   Complaint, oversaw, controlled, and directed all actions of UBS, including the placement of the

 5   unsolicited telemarketing calls at issue in this case.

 6          9.      Defendants place telemarketing calls to solicit sales of POS systems from national

 7   merchant payment processors like First Data and TSYS.

 8          10.     All of the calls at issue in this case were made on behalf of, for the benefit of, and

 9   with the knowledge and approval of the Defendants. To the extent any of Defendant’s agents

10   made the calls, the calls were made on Defendants’ behalf and with their knowledge and approval

11   and for their benefit. Defendants knew or should have known the calls were unsolicited yet

12   Defendants accepted the benefits of the calls.

13          11.     Unfortunately for consumers, Defendants, in an attempt to secure new leads that it

14   could then redirect to the large payment system operators, engaged in an aggressive telemarketing

15   campaign that repeatedly makes unsolicited autodialed and/or prerecorded calls to consumers’

16   telephones including cellular telephones all without any prior express consent—often stepping

17   outside the law in the process.

18          12.     Specifically, on information and belief, Defendants use an automatic telephone

19   dialing system (“ATDS”), to make unsolicited telemarketing calls to cellphone numbers. This

20   equipment had the capacity to store and dial numbers from a list.

21          13.     While such calls to landlines may be permitted under the Act, it is a plain violation

22   of the TCPA, 47 U.S.C. § 227, et seq. to make such calls to cellphones without first obtaining

23   prior express consent.

24          14.     Rather than adhere to the requisite rules regarding obtaining consent prior to

25   engaging in telemarketing, Defendants place repeated calls to consumers who have never

26   provided consent (either orally or in writing) to receive such calls.

27
28
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                       -3-
          Case 4:19-cv-07966-JST Document 15 Filed 02/17/20 Page 4 of 11




 1          15.     By making unauthorized telemarketing calls as alleged herein, Defendants have

 2   caused consumers actual harm. This includes the aggravation, nuisance and invasions of privacy

 3   that result from the placement and receipt of such calls in addition to the wear and tear on their

 4   telephones, consumption of battery life, lost ability to place outgoing calls and other interruption

 5   in use, cellular minutes, loss of value realized for the monies consumers paid to their carriers for

 6   the receipt of such calls, and other diminished use, enjoyment, value, and utility of their

 7   cellphones and cellphone plans.

 8          16.     Furthermore, Defendants made the calls knowing that the calls trespassed against

 9   and interfered with Plaintiff and the other class members’ use and enjoyment of, and the ability to

10   access, their cellphones, including the related data, software, applications, and hardware

11   components.

12          17.     Defendants knowingly made, and continue to make, repeated autodialed

13   telemarketing calls to cellphone owners without the prior express consent of the recipients. As

14   such, Defendants not only invaded the personal privacy of Plaintiff and members of the putative

15   Class, they also intentionally and repeatedly violated the TCPA.

16          18.     The calls were made by or on Defendants’ behalf and with their knowledge and

17   approval. Defendants knew about the calls, received the benefits of the calls, directed that the

18   calls be made, and/or ratified the making of the calls.

19          19.     The TCPA was enacted to protect consumers from unsolicited telephone calls like

20   those alleged in this case. In response to Defendants’ unlawful conduct, Plaintiff files the instant

21   lawsuit and seeks an injunction requiring Defendants to cease all unsolicited telephone calling

22   activities to consumers as complained of herein and an award of statutory damages to the

23   members of the Class, together with costs and reasonable attorneys’ fees.

24                            FACTS SPECIFIC TO PLAINTIFF ABANTE

25          20.     Plaintiff Abante is the owner and customary user of a cellphone numbers ending in

26   1080 and 7210.

27
28
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                      -4-
              Case 4:19-cv-07966-JST Document 15 Filed 02/17/20 Page 5 of 11




 1             21.   At no time did Plaintiff ever provide its cellphone numbers to Defendants or

 2   provide Defendants, or any of Defendants’ agents, with prior express consent to call.

 3             22.   Plaintiff Abante received unsolicited calls from Defendants on:

 4                   a.     8/27/2019 auto dialed call from caller ID 888-824-6643 to Cell xxx-xxx-

 5                          1080. Abante stated that it was not interested. Defendants called three

 6                          different times on this date.

 7                   b.     8/28/2019 auto dialed call from caller ID 888-824-6643 to Cell xxx-xxx-

 8                          1080. Abante’s agent again stated it was not interested;

 9                   c.     8/28/2019 auto dialed from caller ID 888-824-6643 to Cell xxx-xxx-7210.

10                          Abante spoke to someone and an email was received after the call.

11             23.   Plaintiff’s agent heard a pause and a click when it answered the calls, indicative of

12   an ATDS.

13             24.   All of the calls were made by Defendants’ agents or employees at the direction and

14   oversight of the Defendants. Defendants knew about, directed, ratified, and benefitted from the

15   calls.

16             25.   Prior to receiving the above-referenced calls, Plaintiff had no relationship with

17   Defendants, had never provided its telephone numbers directly to Defendants, and had never

18   requested that Defendants place calls to it or to offer it any services. Simply put, Plaintiff has

19   never provided any form of prior express consent to Defendants to place telemarketing calls to its

20   phone number and has no business relationship with Defendants.

21             26.   Defendants were, and still are, aware that the above-described telemarketing calls

22   were made to consumers like Plaintiff who never provided prior express consent to receive them.

23             27.   Defendant Costa is the chief executive office of UBS. Costa controls the day-to-

24   day operations of UBS.

25             28.   On information and belief, Defendant Costa has personal liability for the calls

26   allegedly made herein because he personally oversaw, directed, and executed the telemarketing

27
28
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                       -5-
             Case 4:19-cv-07966-JST Document 15 Filed 02/17/20 Page 6 of 11




 1   and unauthorized solicitation campaign at issue. All calls were made with Costa’s oversight for

 2   the express benefit of the Defendants.

 3            29.    Moreover, on information and belief, Costa was responsible for creating,

 4   implementing, and enforcing policies and procedures to ensure comply with the TCPA.

 5   Consequently, Defendant Costa’s failure to implement policies and procedures to avoid violations

 6   of the TCPA further establishes his personal liability.

 7            30.    By making unsolicited calls as alleged herein, Defendants have caused Plaintiff

 8   and members of the Class actual harm. This includes the aggravation, nuisance, and invasions of

 9   privacy that result from the placement of such calls, in addition to the wear and tear on their

10   cellphones, interference with the use of their phones, consumption of battery life, loss of value

11   realized for monies consumers paid to their wireless carriers for the receipt of such calls, and the

12   diminished use, enjoyment, value, and utility of their telephone plans. Furthermore, Defendants

13   made the calls knowing they trespassed against and interfered with Plaintiff and the other Class

14   members’ use and enjoyment of, and the ability to access, their phones, including the related data,

15   software, and hardware components.

16            31.    To redress these injuries, Plaintiff, on behalf of itself and a Class of similarly

17   situated individuals, brings this suit under the TCPA, which prohibits unsolicited telemarketing

18   calls to cellular telephones. On behalf of the Class, Plaintiff seeks an injunction requiring

19   Defendants to cease all unauthorized calling activities and an award of statutory damages to the

20   class members, together with costs, pre- and post-judgment interest, and reasonable attorneys’

21   fees.

22                               CLASS ACTION ALLEGATIONS

23            32.    Plaintiff bring this action in accordance with Federal Rule of Civil Procedure

24   23(b)(2) and Rule 23(b)(3) on behalf of itself and the following Class defined as follows:

25            Autodialed Cellphone Class: All persons in the United States who (1) from the
              date four years prior to the filing of this Complaint through the date notice is sent
26            to the Class; (2) Defendants caused to be called; (3) on the person’s cellphone; (4)
              for the same purpose as Defendants called Plaintiff, including for the potential
27
28
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                       -6-
          Case 4:19-cv-07966-JST Document 15 Filed 02/17/20 Page 7 of 11




             purpose of selling Defendants’ products; (5) using the same equipment that was
 1           used to call the Plaintiff, and (6) for whom Defendants claims they obtained prior
             express consent in the same manner as Defendants claims they obtained any prior
 2           express consent to call the Plaintiff.
 3           33.    The following people are excluded from the Class: (1) any Judge or Magistrate

 4   presiding over this action and members of their families; (2) Defendants, Defendants’

 5   subsidiaries, parents, successors, predecessors, and any entity in which the Defendants or their

 6   parents have a controlling interest and their current or former employees, officers and directors;

 7   (3) persons who properly execute and file a timely request for exclusion from the Class; (4)

 8   persons whose claims in this matter have been finally adjudicated on the merits or otherwise

 9   released; (5) Plaintiff’s counsel and Defendants’ counsel; and (6) the legal representatives,

10   successors, and assignees of any such excluded persons. Plaintiff anticipate the need to amend the

11   class definitions following a period of appropriate discovery regarding the type of equipment use,

12   the purpose of the calls, any consent obtained, and any third party on whose behalf the calls were

13   made.

14           34.    Numerosity: The exact number of members within the Class is unknown and not

15   available to Plaintiff at this time, but individual joinder is impracticable. On information and

16   belief, Defendants have placed telemarketing calls to thousands of consumers who fall into the

17   defined Class. The number of members of the Class and class membership can be identified

18   through objective criteria, including Defendants’ phone records and dialer reports.

19           35.    Typicality: Plaintiff’s claims are typical of the claims of other members of the

20   Class in that Plaintiff and the members of the Class sustained the same legal injuries and damages

21   arising out of Defendants’ uniform wrongful conduct. If Plaintiff has an entitlement to relief, so

22   do the rest of the Class Members.

23           36.    Adequate Representation: Plaintiff will fairly and adequately represent and

24   protect the interests of the Class and has retained counsel competent and experienced in complex

25   class actions, including class actions under the TCPA. Neither Plaintiff nor her counsel has any

26   interest in conflict with or antagonistic to those of the Class, and Defendants have no defenses

27
28
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                      -7-
          Case 4:19-cv-07966-JST Document 15 Filed 02/17/20 Page 8 of 11




 1   unique to Plaintiff.

 2           37.     Commonality and Predominance: There are questions of law and fact common

 3   to the claims of Plaintiff and the Class, and those questions will drive the litigation and

 4   predominate over any questions that may affect individual members of the Class. Common

 5   questions for the Class include, but are not necessarily limited to the following:

 6                   (a)     Whether Defendants’ conduct violated the TCPA;

 7                   (b)     Whether the calls were made by or on behalf of Defendants and/or whether

 8           Defendants knew about, approved, or benefitted from the calls;

 9                   (c)     Whether Defendants had prior express consent to place the calls;

10                   (d)     Whether the calls were made using an ATDS; and

11                   (e)     Whether Defendants’ conduct was willful or knowing such that members

12           of the Class are entitled to treble damages.

13           38.     Conduct Similar Towards All Class Members: By committing the acts set forth

14   in this pleading, Defendants have acted or refused to act on grounds substantially similar towards

15   all members of the Class so as to render certification of the Class for final injunctive relief and

16   corresponding declaratory relief appropriate under Rule 23(b)(2).

17           39.     Superiority & Manageability: This case is also appropriate for class certification

18   because class proceedings are superior to all other available methods for the fair and efficient

19   adjudication of this controversy. Joinder of all parties is impracticable, and the damages suffered

20   by the individual members of the Class will likely be relatively small, especially given the burden

21   and expense of individual prosecution of the complex litigation necessitated by Defendants’

22   actions. Thus, it would be virtually impossible for the individual members of the Class to obtain

23   effective relief from Defendants’ misconduct. Even if members of the Class could sustain such

24   individual litigation, it would still not be preferable to a class action, because individual litigation

25   would increase the delay and expense to all parties due to the complex legal and factual

26   controversies presented in this Complaint. By contrast, a class action presents far fewer

27
28
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                        -8-
          Case 4:19-cv-07966-JST Document 15 Filed 02/17/20 Page 9 of 11




 1   management difficulties and provides the benefits of single adjudication, economies of scale, and

 2   comprehensive supervision by a single Court. Economies of time, effort and expense will be

 3   fostered, and uniformity of decisions ensured. Also, there are no pending governmental actions

 4   against Defendant for the same conduct.

 5                                        CAUSE OF ACTION
 6                                 Violation of 47 U.S.C. § 227, et seq.
                       (On behalf of Plaintiff and the Autodialed Cellphone Class)
 7
            40.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 8
            41.     Defendants made or caused to be made calls to Plaintiff’s and the other Class
 9
     Members’ cellphones.
10
            42.     These calls were made using equipment that had the capacity to store or produce
11
     telephone numbers using a random or sequential number generator, to receive and store lists of
12
     phone numbers, and to dial such numbers, en masse, without human intervention. The telephone
13
     dialing equipment utilized by Defendants had functionality akin to a predictive dialer, stored
14
     dialed numbers from a list, dialed random numbers, dialed with minimal human intervention,
15
     and/or dialed numbers predictively from a database of non-randomized telephone numbers, in an
16
     automatic and systematic manner. Defendants’ autodialer disseminated information en masse to
17
     Plaintiff and other consumers and is an ATDS under the TCPA.
18
            43.     Defendants violated the TCPA by making calls using an ATDS to Plaintiff’s and
19
     other class members’ cell phones.
20
            44.     The calls were for telemarketing purposes, specifically to apprise Plaintiff and
21
     others of the availability of health insurance products and plans and to sell such plans to Plaintiff
22
     and others.
23
            45.     On information and belief, Defendant Costa personally oversaw, directed, and
24
     executed the telemarketing campaign that placed the calls at issue.
25
            46.     Neither Plaintiff nor any other consumer ever provided prior express written or
26
     oral consent under the TCPA to be called by or on behalf of Defendants.
27
28
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                                      -9-
         Case 4:19-cv-07966-JST Document 15 Filed 02/17/20 Page 10 of 11




 1          47.        At no time did Plaintiff provide written consent indicating that Plaintiff agreed to

 2   be called using autodialing equipment or informing Plaintiff that consent was not a condition of

 3   purchase for any goods or services.

 4          48.        Likewise, neither Plaintiff nor any other consumer ever had an existing business

 5   relationship with UBS.

 6          49.        As a result of Defendants’ unlawful conduct, Plaintiff and the other members of

 7   the Class suffered actual damages and, under section 47 U.S.C. § 227(c)(5), Plaintiff and each

 8   member of the Class are each entitled to receive up to $500 in damages for each violation of 47

 9   C.F.R. § 64.1200.

10          50.        Should the Court determine that Defendants’ conduct was willful and knowing, the

11   Court may, pursuant to Section 227(c)(5), treble the amount of statutory damages recoverable by

12   Plaintiff and the other members of the Class.

13          51.        Plaintiff and the class members are also entitled to incidental injunctive relief and

14   corresponding declaratory relief as necessary to prevent their future receipt of Defendants’

15   unlawful calls.

16                                          PRAYER FOR RELIEF

17          WHEREFORE, Plaintiff, on behalf of itself and the Class, pray for the following relief:

18          A.         An order certifying the Class as defined above, appointing Plaintiff as the

19                     representative of the Class, and appointing its counsel as Class Counsel;

20          B.         An order declaring that Defendants’ actions, as set out above, violate the TCPA;

21          C.         An injunction requiring Defendant UBS to cease all telemarketing calls made

22                     using an ATDS to cellphones, without first obtaining prior express consent to call;

23          D.         An award of actual monetary loss from such violations or the sum of five hundred

24                     dollars ($500.00) for each violation, whichever is greater all to be paid into a

25                     common fund for the benefit of the Plaintiff and the Class Members;

26          E.         An award of trebled damages if willful or knowing violations are shown;

27
28
                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                        -10-
         Case 4:19-cv-07966-JST Document 15 Filed 02/17/20 Page 11 of 11




 1          F.     An award of reasonable attorneys’ fees and costs to be paid out of the common

 2                 fund prayed for above;

 3          G.     An award of pre- and post-judgment interest; and

 4          H.     Such other and further relief that the Court deems reasonable and just.

 5                                            JURY DEMAND

 6                 Plaintiff requests a trial by jury of all claims that can be so tried.

 7
 8   Dated: February 17, 2020                      Abante Rooter and Plumbing, individually and on
                                                   behalf of all others similarly situated,
 9
                                                   By: /s/ Taylor T. Smith
10                                                 One of Plaintiff’s Attorneys

11                                                 Steven L. Weinstein
                                                   steveattorney@comcast.net
12                                                 P.O. Box 27414
                                                   Oakland, Ca 94602
13                                                 5101 Crockett Place
                                                   Oakland, CA 94602
14                                                 Telephone: (510) 336-2181

15                                                 Patrick H. Peluso*
                                                   ppeluso@woodrowpeluso.com
16                                                 Taylor T. Smith*
                                                   tsmith@woodrowpeluso.com
17                                                 Woodrow & Peluso, LLC
                                                   3900 East Mexico Ave., Suite 300
18                                                 Denver, Colorado 80210
                                                   Telephone: (720) 213-0675
19                                                 Facsimile: (303) 927-0809

20
                                                   Counsel for Plaintiff and the Putative Class
21                                                 *pro hac vice application to be filed

22
23
24
25
26
27
28
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                     -11-
